 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TONYA ENGELBRECHT,                                No. 1:18-cv-00740-DAD-EPG
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   UNION BANK, et al.,                               ACTION DUE TO PLAINTIFF’S FAILURE
                                                       TO PROSECUTE AND FAILURE TO OBEY
15                      Defendants.                    A COURT ORDER
16                                                     (Doc. No. 11)
17

18           Plaintiff Tonya Engelbrecht, proceeding pro se, initiated this civil action on March 29,

19   2018. (Doc. No. 1.) This matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 29, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that this action be dismissed, without prejudice, due to plaintiff’s failure to

23   prosecute and failure to obey a court order. (Doc. No. 11.) Specifically, because plaintiff’s

24   original and renewed applications to proceed in forma pauperis in this action were incomplete, on

25   June 5, 2018, the assigned magistrate judge ordered plaintiff to either pay the required filing fee

26   to proceed with this action or file another renewed IFP application using the proper application

27   form and providing complete information. (Doc. No. 9.) To date, in the three years since the date

28   /////
                                                      1
 1   of that order, plaintiff has failed to file a renewed IFP application, pay the required filing fee, or

 2   otherwise communicate with the court.

 3          Accordingly, on March 29, 2021, the magistrate judge issued the pending findings and

 4   recommendations, which were served on plaintiff by mail at her address of record and contained

 5   notice that any objections thereto were to be filed within fourteen (14) days after service. (Doc.

 6   No. 11 at 3.) On April 5, 2021, the service copy of those findings and recommendations was

 7   returned to the court as “Undeliverable, No Mail Receptacle.” Plaintiff was required by Local

 8   Rule 183 to file a notice of change of address with this court within sixty-three days of April 5,

 9   2021, and he did not do so. To date, no objections have been filed and the time in which to do so

10   has now passed.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

13   and recommendations to be supported by the record and by proper analysis.

14          Accordingly:

15          1.      The findings and recommendations issued on March 29, 2021 (Doc. No. 11) are

16                  adopted in full;

17          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute

18                  this action and failure to a obey court order; and

19          3.      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     June 29, 2021
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
